 



Exhibit 10.4
OMNIBUS AMENDMENT NUMBER ONE
to the
OPTION ONE OWNER TRUST 2005-8 WAREHOUSE FACILITY
          This OMNIBUS AMENDMENT NUMBER ONE (this “Amendment”) is made and is
effective as of this 6th day of October, 2006, among Option One Owner Trust
2005-8, as issuer (the “Issuer”), Option One Loan Warehouse Corporation, as
depositor (the “Depositor”), Option One Mortgage Corporation as loan originator
and servicer (“Option One”), Wells Fargo Bank, N.A. as indenture trustee (the
“Indenture Trustee”), Merrill Lynch Bank USA, as noteholder agent and purchaser
(“Merrill Lynch”) to (i) the Note Purchase Agreement, dated as of October 1,
2005 (as amended, supplemented or otherwise modified from time to time, the
“Note Purchase Agreement”), among the Issuer, the Depositor and Merrill Lynch
and (ii) the Sale and Servicing Agreement, dated as of October 1, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Sale and
Servicing Agreement” and together with the Note Purchase Agreement, the
“Transaction Documents”), among the Issuer, the Depositor, Option One and the
Indenture Trustee.
RECITALS
          WHEREAS, the parties have previously entered into the Transaction
Documents; and
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and of the mutual covenants herein
contained, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Transaction
Documents.
          SECTION 2. Amendment to Sale and Servicing Agreement.
     (a) The definition of “QSPE Affiliate” in Section 1.01 of the Sale and
Servicing Agreement is hereby deleted in its entirety and replaced with the
following:
     “QSPE Affiliate: Any of Option One Owner Trust 2001-1A, Option One Owner
Trust 2001-1B, Option One Owner Trust 2002-3, Option One Owner Trust 2003-4,
Option One Owner Trust 2003-5, Option One Owner Trust 2005-6, Option One Owner
Trust 2005-8, Option One Owner Trust 2005-8, Option One Owner Trust 2005-9 or
any other Affiliate which is a “qualified special purpose entity” in accordance
with Financial Accounting Standards Board’s Statement No. 140 or 125.”
     (b) The definition of “Revolving Period” in Section 1.01 of the Sale and
Servicing Agreement is hereby deleted in its entirety and replaced with the
following:

1



--------------------------------------------------------------------------------



 



     “Revolving Period: With respect to the Notes, the period commencing on
October 6, 2006 and ending on the earlier of (i) 364 days after such date, and
(ii) the date on which the Revolving Period is terminated pursuant to Section
2.07.”
     (d) Section 2.07 of the Sale and Servicing Agreement is hereby amended by
deleting it in entirety and replacing it with the following:
     “Upon the occurrence of (i) an Event of Default or Default or (ii) the
Unfunded Transfer Obligation Percentage equals 4% or less or (iii) Option One or
any of its Affiliates shall default under, or fail to perform as requested
under, or shall otherwise materially breach the terms of any repurchase
agreement, loan and security agreement or similar credit facility or agreement
entered into by Option One or any of its Affiliates, including without
limitation, the Sale and Servicing Agreement, dated as of April 1, 2001, among
the Option One Owner Trust 2001-1 A, the Depositor, Option One and the Indenture
Trustee, the Sale and Servicing Agreement, dated as of April 1, 2001, among the
Option One Owner Trust 2001-IB, the Depositor, Option One and the Indenture
Trustee, the Sale and Servicing Agreement, dated as of July 2, 2002, among the
Option One Owner Trust 2002-3, the Depositor, Option One and the Indenture
Trustee, the Sale and Servicing Agreement, dated as of August 8, 2003, among the
Option One Owner Trust 2003-4, the Depositor, Option One and the Indenture
Trustee, the Sale and Servicing Agreement, dated as of June 1, 2005, among
Option One Owner Trust 2005-6, the Depositor, Option One and the Indenture
Trustee, the Sale and Servicing Agreement, dated as of September 1, 2005, among
the Option One Owner Trust 2005-7, the Depositor, Option One and the Indenture
Trustee, the Sale and Servicing Agreement, dated as of October 1, 2005 among
Option One Owner Trust 2005-8, the Depositor, Option One and the Indenture
Trustee and the Sale and Servicing Agreement, dated as of December 30, 2005
among Option One Owner Trust 2005-9, the Depositor, Option One and the Indenture
Trustee and such default, failure or breach shall entitle any counterparty to
declare the Indebtedness thereunder to be due and payable prior to the maturity
thereof. The Initial Noteholder may, in any such case, in its sole discretion,
terminate the Revolving Period.”
          SECTION 3. Amendment to Note Purchase Agreement.
     (a) Section 2.02 of the Note Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
          “SECTION 2.02 Closing. The closing (the “Closing”) of the execution of
the Basic Documents and issuance of the Notes shall take place at 10:00 a.m. at
the offices of Thacher Proffitt & Wood, Two World Financial Center, New York,
New York 10281, or if the conditions to closing set forth in Article IV of this
Note Purchase Agreement shall not have been satisfied or waived by such date, as
soon as practicable after such conditions shall have been satisfied or waived,
or at such other time, date and place as the parties shall agree upon.”

2



--------------------------------------------------------------------------------



 



          SECTION 4. Representations. To induce Merrill Lynch to execute and
deliver this Amendment, each of the Issuer and the Depositor hereby jointly and
severally represents to Merrill Lynch that as of the date hereof, after giving
effect to this Amendment, (a) all of its respective representations and
warranties in the Basic Documents are true and correct, and (b) it is otherwise
in full compliance with all of the terms and conditions of the Basic Documents.
           SECTION 5. Fees and Expenses. The Issuer and the Depositor jointly
and severally covenant to pay as and when billed by Merrill Lynch all of the
reasonable out-of- pocket costs and expenses incurred in connection with the
transactions contemplated hereby and in the other Basic Documents including,
without limitation, (i) all reasonable fees, disbursements and expenses of
counsel to Merrill Lynch, (ii) all reasonable fees and expenses of the Indenture
Trustee and Owner Trustee and their counsel and (iii) all reasonable fees and
expenses of the Custodian and its counsel.
          SECTION 6. Limited Effect. Except as expressly amended and modified by
this Amendment, the Transaction Documents shall continue in full force and
effect in accordance with its terms. Reference to this Amendment need not be
made in any of the Transaction Documents or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to, or with respect to, the Transaction Documents, any
reference in any of such items to the Transaction Documents being sufficient to
refer to the Transaction Documents as amended hereby.
          SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE.
          SECTION 8. Counterparts. This Amendment may be executed by each of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be an original and all of which taken together shall constitute
one and the same instrument.
          SECTION 9. Limitation on Liability. It is expressly understood and
agreed by the parties hereto that (a) this Amendment is executed and delivered
by Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of Option One Owner Trust 2005-8 in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust Company but is made and intended for the purpose for binding
only the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust Company, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or any other related documents.

3



--------------------------------------------------------------------------------



 

\

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their duly authorized officers as of the day and
year first above written.

                  OPTION ONE OWNER TRUST 2005-8
 
                By:   Wilmington Trust Company, not in its individual capacity
but solely
as owner trustee
 
           
 
  By:   /s/ Mary Kay Pupillo    
 
  Name:  
 
Mary Kay Pupillo    
 
  Title:   Assistant Vice President    
 
                OPTION ONE LOAN WAREHOUSE CORPORATION
 
           
 
  By:   /s/ Philip Laren    
 
           
 
  Name:   Philip Laren    
 
  Title:   Vice President    
 
                OPTION ONE MORTGAGE CORPORATION
 
           
 
  By:   /s/ Philip Laren    
 
           
 
  Name:   Philip Laren    
 
  Title:   Senior Vice President    
 
                WELLS FARGO BANK, N.A.    
 
           
 
  By:   /s/ Barry Schwartz    
 
           
 
  Name:   Barry Schwartz    
 
  Title:   VP    

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their duly authorized officers as of the day and
year first above written.

                  OPTION ONE OWNER TRUST 2005-8
 
                By:   Wilmington Trust Company, not in its individual capacity
but solely as owner
trustee
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                OPTION ONE LOAN WAREHOUSE CORPORATION
 
           
 
  By:   /s/Philip Laren    
 
           
 
  Name:   Philip Laren    
 
  Title:   Vice President    
 
                OPTION ONE MORTGAGE CORPORATION
 
           
 
  By:   /s/Philip Laren    
 
           
 
  Name:   Philip Laren    
 
  Title:   Senior Vice President    
 
                WELLS FARGO BANK, N.A.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their duly authorized officers as of the day and
year first above written.

                  OPTION ONE OWNER TRUST 2005-8
 
                By:   Wilmington Trust Company, not in its individual capacity
but solely as owner
trustee
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                OPTION ONE LOAN WAREHOUSE CORPORATION
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                OPTION ONE MORTGAGE CORPORATION
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                WELLS FARGO BANK, N.A.    
 
           
 
  By:   /s/Barry Schwartz    
 
           
 
  Name:   Barry Schwartz    
 
  Title:   V P    

 



--------------------------------------------------------------------------------



 



                  MERRILL LYNCH BANK USA, as
Purchaser
 
           
 
  By:   /s/ James B. Cason    
 
  Name:  
 
James B. Cason    
 
  Title:   Vice President    
 
                MERRILL LYNCH BANK USA, as
Noteholder Agent
 
           
 
  By:   /s/ Joseph Magnus    
 
           
 
  Name:   Joseph Magnus    
 
  Title:   Director    

 